FILED
                           NOT FOR PUBLICATION
                                                                           MAR 16 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

In re: HARTFORD LITIGATION CASES,                No. 13-55039

                                                 D.C. No. 2:12-cv-10434-PA-E
HARTFORD CASUALTY INSURANCE
COMPANY, de facto plaintiff defendant;
THE RULE COMPANY
INCORPORATED, de facto plaintiff
defendant; CRAIG PONCI, de facto
plaintiff defendant; NADJA SILLETO, de
facto plaintiff defendant; NORMA
PIERSON, de facto plaintiff defendant;
TONY GAITAN, de facto plaintiff
defendant; ELAINE ALBRECHT, de facto
plaintiff defendant; THORNHILL AND
ASSOCIATES, de facto plaintiff
defendant,

              Plaintiffs - Appellees,

 v.

CORNELIUS TURNER, de facto
defendant and plaintiff; LISA TURNER,
de facto defendant and plaintiff; MARIAN
TURNER, de facto defendant and plaintiff;
NINA R. RINGGOLD, Law Offices of
Nina R Ringgold defendant non-party de
facto party; AMY P. LEE, Law Offices of
Amy P Lee de facto defendant non-party,


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                Defendants - Appellants.



MARIAN TURNER; LISA TURNER;                     No. 14-55361
CORNELIUS TURNER,
                                                D.C. No. 2:13-cv-08361-PA-E
                Plaintiffs-counter-defendants
- Appellants,
  And                                           MEMORANDUM*

AMY P. LEE, Law Offices of Amy P. Lee;
NINA R. RINGGOLD, Law Offices of
Nina Ringgold,

                Appellants,

v.

HARTFORD CASUALTY INSURANCE
COMPANY,

                Defendant-counter-claimant -
Appellee,
 And

THE RULE COMPANY,
INCORPORATED; CRAIG PONCI;
NADJA SILLETTO; NORMA PIERSON;
TONY GAITAN; ELAINE ALBRECHT;
THORNHILL AND ASSOCIATES, INC.,

                Defendants - Appellees.



MARIAN TURNER; LISA TURNER;                     No. 14-56731
CORNELIUS TURNER,

                                           2
                 Plaintiffs-counter-defendants,   D.C. No. 2:13-cv-08361-PA-E

      And

AMY P. LEE, Law Offices of Amy P. Lee;
NINA R. RINGGOLD, Law Offices of
Nina Ringgold,

                 Appellants,

 v.

THE RULE COMPANY,
INCORPORATED; CRAIG PONCI;
NADJA SILLETTO; NORMA PIERSON;
TONY GAITAN; ELAINE ALBRECHT;
THORNHILL AND ASSOCIATES, INC.,

                 Defendants - Appellees,

HARTFORD CASUALTY INSURANCE
COMPANY,

                 Defendant-counter-claimant -
Appellee.


                      Appeal from the United States District Court
                         for the Central District of California
                       Percy Anderson, District Judge, Presiding

                               Submitted March 8, 2016**
                                  Pasadena, California


            **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                            3
Before: REINHARDT, MURGUIA, and OWENS, Circuit Judges.

      Plaintiffs Lisa, Cornelius, and Marian Turner (“the Turners”) appeal the

denial of their motions to disqualify Judge Percy Anderson, the district court’s

orders remanding the case to state court, the denial of their motion to reopen

previously closed cases, the district court’s decision to strike the Turners’ filings

from the closed docket, orders sanctioning the Turners’ counsel, Nina Ringgold

and Amy Lee, for various instances of misconduct, and the district court’s refusal

to sanction defendants’ counsel. We affirm all orders.1

      1. We affirm the denial of the Turners’ motions to disqualify Judge

Anderson. The Turners made their motions under 28 U.S.C. § 455, 28 U.S.C. § 47,

and the Due Process Clause. With respect to § 455, the Turners’ arguments in

favor of recusal are based on mere “unsubstantiated suggestion[s],” which we have

previously held are insufficient under both § 455(a) and (b). United States v.

Holland, 519 F.3d 909, 913 (9th Cir. 2008) (quoting United States v. Cooley, 1

F.3d 985, 993 (10th Cir. 1993)). For the same reason, “the record does not suggest



      1
        We also grant the various motions for judicial notice that both the Turners
and the defendants filed with this court. See Trigueros v. Adams, 658 F.3d 983,
987 (9th Cir. 2011) (noting that we may take judicial notice of documents from
“proceedings in other courts . . . [that] have a direct relation to matters at issue” in
this proceeding (quoting United States ex rel. Robinson Rancheria Citizens
Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir.1992))).

                                            4
that ‘the probability of actual bias’ on Judge [Anderson’s] part was ‘too high to be

constitutionally tolerable[,]’ so as to mandate his recusal on due process grounds.”

In re Marshall, 721 F.3d 1032, 1045 n.17 (9th Cir. 2013) (quoting Withrow v.

Larkin, 421 U.S. 35, 47 (1975)). Finally, § 47, which bars a judge from “hear[ing]

or determin[ing] an appeal from the decision of a case or issue tried by him,” is

plainly inapplicable to this case. We therefore affirm the district court.

      2. We affirm the district court’s two orders remanding the case back to state

court. The Turners were plaintiffs in state court, and therefore cannot use the

removal statutes they invoke. See 28 U.S.C. §§ 1441 (“may be removed by the

defendant”); 1443 (“may be removed by the defendant”); 1446 (“defendant or

defendants desiring to remove”) (emphasis added). The Turners argue that they

have been made “de facto” defendants because the Los Angeles Superior Court is

not “constitutionally constructed.” As no authority exists for this nonsensical

proposition, it offers no basis upon which to reverse the district court.

      3. We affirm the district court’s denial of the Turners’ motion to reopen a

previously closed case. As the district court recognized, it had no jurisdiction to

reopen the case because, when the case was dismissed, it involved only state law

claims as a result of the Turners’ voluntarily dismissal of their federal claims.




                                           5
None of the Turners’ arguments based on Federal Rule of Civil Procedure 60(b)

offers a basis for relief from a judgment to which they voluntarily acceded.

      4. We affirm the decision to strike documents from the docket that the

Turners attempted to file after the district court closed the docket. The Turners

have offered no evidence to support their allegation that they filed the documents

before the district court filed its remand order and closed the docket. Even if they

had filed the documents prior to the remand order, the documents could not have

altered the district court’s decision to remand to state court because

“counterclaims, even if they rely exclusively on federal substantive law, do not

qualify a case for federal-court cognizance.” Vaden v. Discover Bank, 556 U.S. 49,

61-62 (2009).

      5. We affirm the district court’s imposition of sanctions against the Turners’

counsel, Ringgold and Lee. Our conclusion that the district court’s finding of bad

faith under 28 U.S.C. § 1927 was not erroneous is sufficient to uphold the award of

attorneys’ fees based on the Turners’ frivolous removal motion. As the district

court stated, courts in the Central District have repeatedly rejected the arguments

that Ringgold and Lee offered in support of the removal motion, and in fact have

previously sanctioned the duo on three occasions for similar conduct. That

Ringgold and Lee continued to press the same frivolous arguments establishes the


                                           6
bad faith required under § 1927.2 Nor did the district court abuse its discretion

when, several months later, it barred Ringgold and Lee from filing new cases in the

Central District for two months. It was not erroneous for the district court to

determine that the attorneys knowingly violated Local Rule 7-19 when they

misrepresented to the court that the defendants failed to respond to the Turners’

notice of a pending ex parte application.

      6. Finally, we affirm the district court’s denial of the Turners’ request for the

issuance of an order to show cause why the defendants’ counsel should not be

sanctioned. The Turners cite no authority that establishes that a district court must

grant a request for an order to show cause. Moreover, the Turners’ stated basis for

the sanctions (that the defendants knew that removal jurisdiction existed) is

patently frivolous, for the reasons set forth above.

AFFIRMED.




      2
        For the same reasons, the district court did not abuse its discretion when it
referred Ringgold and Lee to the Central District’s Standing Committee on
Discipline and to the State Bar of California.

                                            7